Citation Nr: 1029882	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  06-02 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left toe disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Benjamin M. Diliberto, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, that denied the benefit sought on appeal.  The Veteran 
appealed that decision and the case was referred to the Board for 
appellate review.  

The Veteran testified at a videoconference hearing before a 
Veterans Law Judge in July 2008.  A transcript of that 
proceedings has been associated with the claim file.

This case was brought before the Board in August 2008, at which 
time the claim was remanded to allow the Appeals Management 
Center (AMC) to further assist the Veteran in the development of 
his claim.  The case is once again before the Board for appellate 
consideration of the issues on appeal. 

The issue of entitlement to service connection for a left toe 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. 


FINDING OF FACT

The Veteran's low back disorder has not been shown to be causally 
or etiologically related to active service.




CONCLUSION OF LAW

The Veteran's low back disorder was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309. 
3.310(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated January 2005 and October 2008.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and her representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of her appeal.  Therefore, the Board finds that the 
RO has satisfied the duty to notify and the duty to assist and 
will proceed to the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for a 
low back disorder.  Service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Arthritis may be presumed to have been shown in service 
if it manifested within one year following the Veteran's 
separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2009)

If there is no showing of a resulting chronic disorder during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must contain: 
(1) Medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an in-
service incurrence or aggravation of injury or disease, and (3) 
medical evidence of a nexus or relationship between the current 
disability and the in-service disease or injury.  Coburn v. 
Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  
If the Veteran fails to demonstrate any one element, denial of 
service connection will result.

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a disability 
that is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310.  In the context of claims for 
secondary service connection, the evidence must demonstrate an 
etiological relationship between the service-connected disability 
or disabilities on the one hand and the condition said to be 
proximately due to the service-connected disability or 
disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 
(1998).  Secondary service connection may also be warranted for a 
non-service-connected disability when that disability is 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a 
claim for secondary service connection, the record must contain 
competent evidence that the secondary disability was caused or 
aggravated by the service-connected disability.  See Wallin v. 
West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995).  

The Veteran first claimed entitlement to service connection for a 
low back disorder in December 2004.  A May 2005 rating decision 
denied entitlement to service connection for that condition, 
finding that there was no evidence of a back condition in service 
and no evidence that it was related to any condition manifested 
during service.  The Veteran submitted a Notice of Disagreement 
(NOD) with this decision in June 2005.  A Statement of the Case 
(SOC) was issued in December 2005 and the Veteran filed a 
Substantive Appeal (VA Form 9) in January 2006.  In August 2008 
the Board remanded the Veteran's claim for further development.  
The requested development has been completed to the extent 
possible and no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

The evidence of record includes service treatment records, 
private treatment records, VA treatment records, a VA examination 
report and both written and oral statements from the Veteran.

The Veteran's service treatment records are entirely negative for 
any diagnosis of or treatment for any type of back disorder or 
complaint.  While the Veteran has asserted that these records are 
incomplete, the response from the National Personnel Records 
Center (NPRC) indicates that all records were submitted and that 
no additional records were available.  Furthermore, the Veteran's 
December 1971 separation examination indicates that the Veteran's 
spine was reported as normal.  

The first evidence of any back problems is from 1979, at which 
time private treatment records indicate that the Veteran injured 
his low back on the job.  Treatment records from January 1979 and 
a letter from a physician dated in February 1979 indicate that 
the Veteran injured his back while picking up some welding 
cables.  Additional private treatment records from March 1984 
indicate that the Veteran had another lifting injury in April 
1983.  Private treatment records are silent from that point on 
until February 1999, at which time the Veteran was diagnosed with 
spondylosis and lumbar sprain after reporting having felt a snap 
in his back when bending over to pick up an object.  Private 
treatment records then show consistent treatment for back pain up 
until February 2005.  

VA treatment records first show treatment in March 2005, at which 
time the Veteran reported being under Workman's Compensation for 
a back injury.  VA treatment records from February 2006 indicate 
diagnoses of degenerative joint disease and low back pain.

Following the Board's August 2008 remand the Veteran's Social 
Security Administration Records were obtained.  These records 
indicate that the Veteran is receiving benefits for a back 
disorder and for diabetes mellitus.  However, the Board notes 
that these records indicate that the Veteran's chronic back pain 
dates only back to 1997, and contain no evidence indicating 
etiology back to service or relating the Veteran's back disorder 
to any other disorder, including the Veteran's left toe 
condition.  

Finally, in December 2009 the Veteran was afforded a VA 
examination.  During that examination the Veteran reported 
moderate lumbosacral pain.  He indicated that he uses a cane.  
Physical examination revealed a slow, but non-antalgic gait.  
There was no gibbus, kyphosis, list, lumbar flattening, lumbar 
lordosis, scoliosis, reverse lordosis or ankylosis.  No 
neurological abnormalities were noted and range of motion studies 
revealed flexion from zero to 60 degrees, extension from zero to 
20 degrees, left and right lateral flexion from zero to 20 
degrees each and left and right lateral rotation from zero to 20 
degrees each.  The examiner noted that there was objective 
evidence of pain on active range of motion, but no additional 
limitations after repetitive motion.  The examiner opined that 
the Veteran's low back pain was not related to service and was 
not proximately due to or aggravated by the Veteran's left toe 
disorder.  

A claimant is responsible for supporting a claim for benefits 
under laws administered by the VA, and the Veteran was clearly 
advised of the need to submit medical evidence demonstrating both 
the presence of back disorder and a nexus or relationship between 
that condition and service, or between that condition and another 
service-connected disorder.  The Veteran has presented no 
evidence of any link between his low back disorder and any 
incident of service beyond his own unsupported statements.  

In the absence of any evidence showing possible etiology during 
the Veteran's period of service, evidence showing that the 
Veteran's low back disorder dates back to his period of service, 
or evidence showing that his low back disorder is linked to his 
left toe disorder, the claim for service connection must be 
denied.  In his July 2008 hearing before a Veterans Law Judge the 
Veteran clearly expressed his belief that his low back disorder 
is causally related to a left toe disorder, which he states 
occurred during service.  While the Veteran's claim of 
entitlement to service connection for a left toe disorder is 
remanded below, the Board notes that the Veteran is not competent 
to offer an opinion on a matter clearly requiring medical 
expertise, including the etiology of the Veteran's low back 
disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Therefore, this is not a case in which the Veteran's lay 
beliefs alone can serve to establish any association between the 
Veteran's claimed condition and his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993).   In sum, his lay report is outweighed by 
the other evidence of record:  service records which show no 
treatment, complaints or findings of a back disorder and post-
service medical records, including a VA examination, which 
indicate that the Veteran's low back disorder was due to a post-
service on the job injury and not related to his claimed left toe 
disorder.  

In conclusion, the most persuasive and probative evidence of 
record fails to demonstrate that the Veteran's low back disorder 
began during active service or is causally related to any 
incident of active service.  As there is a preponderance of 
evidence against the claim, the benefit-of-the-doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that 
service connection for a low back disorder is not warranted.  


ORDER

Entitlement to service connection for a low back disorder is 
denied. 


REMAND

As indicated above, the Veteran has also claimed entitlement to 
service connection for a left toe disorder.  Unfortunately, a 
remand is again required in this case.  A remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268 (1998).  Where the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  

Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every possible 
consideration.  Accordingly, further appellate consideration will 
be deferred and the claim is remanded to the RO/AMC for further 
action as described below

The Veteran's service treatment records are entirely silent as to 
any diagnosis of or treatment for a left toe disorder.  However, 
the Veteran reports that he first experienced problems with his 
left toe back to 1970.  The Board notes that the Veteran is 
competent to testify as to certain symptoms which come to him 
through his senses, such as pain.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The evidence of record indicates EVIDENCE.

In DATE, the Veteran testified at a hearing before a Veterans Law 
Judge.  During that hearing the Veteran reiterated his claim to 
have CLAIM.  

In August 2008 the Board remanded the Veteran's claim for further 
development.  A VA examination was requested and the Veteran was 
afforded his examination in December 2009.  Unfortunately, the 
report from that examination is deficient.  While an existed left 
toe disorder was identified, the opinion expressed by the 
examiner is unclear. 

The extent to which the Veteran's current left toe disorder is 
etiologically related to his claimed left toe problems in service 
is still unclear.  As such, the RO/AMC should schedule the 
Veteran for another examination.  The examiner is asked to 
provide a clear opinion regarding any possible etiological 
relationship between the Veteran's claimed in-service left toe 
problems and the Veteran's current left toe disorder.  An 
accompanying rationale is requested. 

The evidence of record is still insufficient for the Board to 
render a decision on the claim of entitlement to service 
connection for a left toe disorder.  Additional development of 
the medical evidence and adjudication on these bases is therefore 
indicated.  The questions enumerated above require further 
investigation by a medical professional, inasmuch as the Board is 
prohibited from substituting its own unsubstantiated medical 
opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the Veteran to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

For the reasons stated above, and in order to give the Veteran 
every consideration with respect to the present appeal, further 
development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for an appropriate examination to determine 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's left toe disorder began during 
service or is otherwise link to any events 
which occurred in service.  The claims folder 
should be made available to and be reviewed 
by the examiner prior to the examination and 
a rationale for the opinion offered must be 
included in the report provided.  

2.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefits sought are not granted the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


